COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Deander & Felhaber, LP, Delta                   §               No. 08-18-00209-CV
  Distribution & Warehouse, Inc., F.C.
  Felhaber & Co., Inc., FCF Holdings, LLC,        §                  Appeal from the
  Franz Felhaber, Individually, and Franz &
  Monica Felhaber Family Limited                  §                 34th District Court
  Partnership,
                                                  §             of El Paso County, Texas
                        Appellants,
                                                  §              (TC# 2011-DCV01519)
  v.
                                                  §
  Patricia Montgomery, CPA,
                                                  §
                         Appellee.
                                                  §

                                              §
                                            ORDER

       On December 10, 2018, this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On December

11, 2018 Appellee filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Reporter’s Record shall be filed in this Court on or before January 10, 2019.

       IT IS SO ORDERED this 11th day of December, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.